EXHIBIT 16.1 September 19, 2007 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 Ladies and Gentlemen: We have read the statements of Sangui Biotech International, Inc. pertaining to our firm included under Item 4.01 of Form 8-K dated September 19, 2007 and agree with such statements as they pertain to our firm.We have no basis to agree or disagree with other statements of the registrant contained therein. Sincerely, /s/ HJ & Associates, LLC HJ & Associates, LLC American Insititue of Certififed Public Accountants Member of Public Company Accounting Oversight Board
